DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kong (US 6,546,043) in view of Kim (US 2003/0083097).
Referring to Claim 1, Kong teaches a wireless communication device comprising:
N antennas, wherein N is an integer greater than one (see 12.1-12.M of fig. 2); a receiver (see 50.1-50.M of fig. 2); and a processor (see 62 of fig. 2);
indicating a number up to X signals to process (see col. 7, lines 13-43 noting L is the number to signals processed), wherein each of the N antennas receive a transmission from a wireless network (see col. 3, line 60 to col. 4, line 16); and
the receiver and the processor are configured to process the indicated number of up to X signals and to recover data from the indicated number of up to X signals (see col. 7, lines 13-31 noting the separately recoverable signals in the receiver).
Kong does not teach at least one of the N antennas and the receiver are configured to receive, from a wireless network, a signal processing message indicating 
Claims 6 and 11 have similar limitations as claim 1.
Referring to Claims 2, 7, and 12, Kong also teaches the signal processing message transmitted using spatial diversity (ABSTRACT).

Claims 3, 5, 8, 10, 13, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kong and Kim and further in view of Clark et al. (US 7,006,804).
Referring to Claims 3, 8, and 13, the combination of Kong and Kim does not teach at least one of the N antennas and the receiver further configured to receive power control information, wherein the power control information indicates whether open loop or closed loop power control is to be used for transmission by the wireless communication device; and the processor, a transmitter, and at least one of the N antennas are configured to transmit using a power level determined based on 
Referring to Claims 5, 10, and 15, Clark also teaches N as 2 or 4 (see 138 and 139 of fig. 1).

Claims 4, 9, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kong, Kim, and Clark and further in view of Agee et al. (US 2004/0095907).
Referring to Claims 4, 9, and 14, the combination of Kong, Kim, and Clark does not teach the N antennas related to a selected reception beam and the transmitter and the N antennas are configured to transmit using a transmission beam based on the selected reception beam. Agee teaches the N antennas related to a selected reception beam and the transmitter and the N antennas are configured to transmit using a transmission beam based on the selected reception beam (paragraph 62). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was .

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
Claim 1 only requires that X and N be greater than one. No other requirements regarding the integers are stated in the claim. No specifics in the claims state that X or N must be greater than 2. Therefore, since Kim teaches both X signals processed and N antennas as equal to 2, Kim teaches the newly added limitations to claim 1. This especially holds true when it is considered that dependent claims 5, 10, and 15 require N to be 2.
If the signals processed in Kong were stated simply as 60.1, 60.2, and 60.M, then the processing configuration would be similar to that of Kim. Kong just teaches further separating the signals. There is no clear evidence that applying the teachings of Kong to Kim would make the other device inoperable, or vice versa. Therefore, Kong and Kim are properly combinable.
For the above reasons, the newly added amendments do not overcome the cited art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/EUGENE YUN/           Primary Examiner, Art Unit 2648